DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-2,4-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 14, 15 are combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a communication controller, comprising: a wireless communication unit configured to execute first wireless communication based on first wireless communication method, and second wireless communication based on a second wireless communication method; an imaging device configured to acquire image data; and circuitry configured to: detect a volume of a voice; change a wireless output of the first wireless communication based on the detected volume; transmit, via the first wireless communication, the image data from the imaging device to an external device; and receive, via the second wireless communication having a lower transfer rate than the first wireless communication, operation information from the external device, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The non-final rejection (03/03/2022) addressed the previous set of claims with regards to the combined teaches of  Clausen (US 10,891,688), Jung (US 2014/0081630) and Mikan (US 2011/0263233). Those references describe, teach and suggest a device that has a wireless network interface being bale to of having two different communications means. A device detects voice volume and provides adjustments prior to outputting the signal to the wireless network..
 However, by Applicant’s claim amendment, the claims have been distinguished from the combination of  Clausen, Jung and Mikan. Those references do not describe, teach or suggest the concepts of a wireless communication unit configured to execute first wireless communication based on first wireless communication method, and second wireless communication based on a second wireless communication method; an imaging device configured to acquire image data; and circuitry configured to: detect a volume of a voice; change a wireless output of the first wireless communication based on the detected volume; transmit, via the first wireless communication, the image data from the imaging device to an external device; and receive, via the second wireless communication having a lower transfer rate than the first wireless communication, operation information from the external device. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.



      Citation of Prior Art
2.	In view of (US 10,891,688), Clausen discloses a system that involves using an active financial interface communicatively coupled to a financial institution to receive a first sensory input associated with a customer of the financial institution. A sensory impairment of the customer is determined based on the first sensory input. A base sensory level associated with the determined sensory impairment is then established. A dynamic interface adjustment of the active financial interface is executed in response to the determination of the sensory impairment. A second sensory input associated with an account of the customer is then received. A change in the sensory impairment is determined based on the base sensory level and the second sensory input. If the second sensory input is determined to be associated with a fraudulent action by a third party based on the change in the sensory impairment, a notification of fraudulent activity is transmitted to the customer. Provides a system having a dynamic interface adjustment of a customer, which improves current computing systems for providing financial services to individuals who are unable to utilize the computer systems due to impaired sensor. Dynamically adjusts an interface to improve the fields of impaired sense computing systems, impaired sense communication systems, security systems, and information management. Improves the functioning of the computing systems and information management by providing functionalities that are novel and non-obvious improvements over current systems (fig. 2, col. 4, lines 38-53). 


	In view of (US 2014/0081630), Jung discloses a system that involves amplifying a voice signal in an electronic device. A voice signal received via a microphone is detected. When a volume of the detected voice signal is less than a predetermined average volume, the volume of the detected voice signal is amplified. The volume-amplified voice signal is transmitted. The volume of voice signal transmitted or received by the electronic device is controlled automatically according to the requirement of the user (fig. 1A-1B, 3A, ¶ 0035, 0054). 

In view of (US 2011/0263233), Mikan discloses a system that involves an audio interface adapted to reduce a subscriber voice may receive a subscriber voice and a background noise. The subscriber voice may then be compared to the to the background noise. If the received subscriber voice is louder than the received background noise, the audio interface may output a message to the cellular telephone subscriber indicating the subscriber may reduce his speaking volume. Additionally, an audio interface may process a voice waveform that corresponds to the subscriber voice and a background waveform that corresponds to the background noise to generate a substantially opposite voice waveform and a substantially opposite background waveform respectively. The substantially opposite voice waveform and background waveform may be substantially out of phase from the voice waveform and background waveform respectively and output via one or more output ports of the audio interface. (see fig. 1B, ¶ 0017-0018).

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651